Title: From Thomas Jefferson to Granville Smith, 28 February 1781
From: Jefferson, Thomas
To: Smith, Granville



Sir
In Council February 28th 1781

The late Lt. Colo. Porterfield your Principal contracted a Debt of thirty Guineas during his illness in South Carolina which his brother Robert Porterfield has desired us to enable him to pay. You will therefore be pleased to purchase a heavy Hogshead of Tobacco and to be ready to consign it on board a Flag (which will go to  Charlestown with Tobacco) to Robert Porterfield. The Purchase Money of the Tobacco you will pay out of the contingent money in your Hands and consider it as advanced to Lt. Colo. Porterfield as Quarter Master. I am &c,

T. J.

